UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 16, 2010 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Pkwy.Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) [Missing Graphic Reference] TABLE OF CONTENTS Item 5.07Submission of Matters to a Vote of Security Holders SIGNATURES Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of GameTech International, Inc. (the “Company”) was held on April 16, 2010. At the annual meeting, our stockholders: (i) elected each of the persons listed below to serve as a GameTech director until the next annual meeting of stockholders, (ii) adopted the 2010 Stock Incentive Plan, and (iii) approved the appointment of Grant Thornton L.L.P. as our independent registered public accounting firm for fiscal 2010. The Company’s independent inspector of elections reported the vote of stockholders as follows: PROPOSAL 1:ELECTION OF DIRECTORS NAME FOR WITHHELD BROKER NON-VOTES RICHARD T. FEDOR FLOYD W. GLISSON RICHARD H. IRVINE STEVE M. RITTVO SCOTT H. SHACKELTON DONALD K. WHITAKER PROPOSAL 2:APPROVE THE 2 FOR AGAINST ABSTAIN BROKER NON-VOTES PROPOSAL 3:RATIFY APPOINTMENT OF GRANT THORNTON L.L.P. FOR AGAINST ABSTAIN SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/ Bud Glisson Floyd “Bud” Glisson Chief Executive Officer Dated:April 21, 2010
